Name: 1999/347/CFSP: Council Decision of 17 May 1999 repealing Common Position 98/614/CFSP concerning Nigeria
 Type: Decision
 Subject Matter: Africa;  electoral procedure and voting;  political framework;  international affairs
 Date Published: 1999-05-28

 Avis juridique important|31999D03471999/347/CFSP: Council Decision of 17 May 1999 repealing Common Position 98/614/CFSP concerning Nigeria Official Journal L 133 , 28/05/1999 P. 0005 - 0005COUNCIL DECISIONof 17 May 1999repealing Common Position 98/614/CFSP concerning Nigeria(1999/347/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Article 15 thereof,(1) Whereas on 30 October 1998 the Council adopted Common Position 98/614/CFSP(1) concerning Nigeria;(2) Whereas, on 29 May 1999, a civilian democratically elected President will take office in Nigeria and a civilian government will be formed;(3) Whereas the conditions set out by the Council on 30 October 1998 for the lifting of the remaining sanctions on Nigeria will thus have been fulfilled,HAS DECIDED AS FOLLOWS:Article 1Common Position 98/614/CFSP is hereby repealed as from 1 June 1999.Article 2This Decision shall be published in the Official Journal.Done at Brussels, 17 May 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 293, 31.10.1998, p. 77.